Exhibit 10.4
 
[mipslogo.gif]
 
 
September 30, 2011




Hand Delivered
Personal and Confidential


Mr. Arthur Swift


Re:  Transition Agreement


Dear Art:


This letter sets forth our mutual agreement (the “Agreement”) with respect to
the terms of your transition from employment with MIPS Technologies, Inc.
(“MIPS” or “Company”), and upon your signature, constitutes the Agreement
between you and MIPS relating to this separation.  Accordingly, it is understood
and agreed as follows:


Your last day of employment with the Company will be September 30, 2011 (the
“Separation Date”). PLEASE NOTE: The earliest date that you can sign this
Agreement is your Separation Date.  The latest date that you can sign it is
November 14, 2011.  On the Separation Date the Company shall provide to you,
subject to all customary withholdings, your salary through and including the
Separation Date.   The Company will pay your vacation balance that has accrued
through and including the Separation Date, if any.  In the event that the
Corporate Component under the fiscal year 2012 Performance-Based Bonus Plan for
Executives (“FY12 Bonus”) is greater than zero, the Company shall pay you a
pro-rated portion, for the total time period of FY12 that you continued to be
employed with or provide consulting services under a separate consulting
agreement to MIPS, of such FY12 Bonus, using a target of forty percent (40%) for
the calculation based solely on the Corporate Component of the Multiplier.  For
purposes of clarification, the Individual Component will not apply.  The terms
Corporate Component, Multiplier and Individual Component are defined in the FY12
Bonus. 


If you sign and do not revoke this Agreement and you continue working diligently
up to and including the Separation Date, MIPS agrees to pay you: (i)  as a
Consultant with the Company under the terms and conditions set forth in the
Consulting Agreement dated September 30, 2011 (ii) the pro-rated portion of the
FY12 Bonus as set forth above, if any (“FY12 Bonus Payment”); and (iii) a lump
sum payment sufficient to cover the twelve (12) months of  COBRA premiums to
continue your existing coverage in the MIPS-sponsored group health plans (“COBRA
Payment”) (collectively the “Separation Payment”) .  It is understood and agreed
that you will be responsible for the election and payment of any COBRA benefit
continuation coverage after the Separation Date. In the event that you elect to
continue life insurance with the Company’s life insurance carrier, you may do so
at your own expense and will be responsible for the election of, and compliance
with, the terms and conditions of such insurance.


Effective upon your Separation Date, you resign any position you may hold as an
employee, officer or director of the Company or of any subsidiary or affiliate
of the Company.  In this regard, you agree to execute documents evidencing such
resignations as required by local laws and as reasonably requested by the
Company.
 
 
 
[letterhead.gif]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
September 30, 2011
Page 2
 
 
You acknowledge that the Separation Payment is in addition to wages or other
compensation or benefits that may be owed to you by the Company.  In
consideration and in exchange for the Company paying you the Separation Payment,
you agree, on behalf of yourself, your heirs, executors, administrators and
assigns, as follows:
 
1.           You have received all wages earned by you, including unused paid
vacation time accrued, through the termination of your employment with the
Company.  You also have received all the leave and leave benefits and
protections for which you are eligible pursuant to the Family and Medical Leave
Act, the California Family Rights Act, or otherwise; and have not suffered any
on-the-job injury for which you have not already filed a claim.  You acknowledge
that, except as set forth in this Agreement or expressly provided in any written
Company employee benefit plan, you are not entitled to and will not receive any
additional compensation or severance benefits after the Separation Date.  For
purposes of clarification, this section does not apply to a possible payment of
the pro-rated portion of the FY12 Bonus as set forth above.
2.           Other than your current laptop computer which you may keep after
the IT department re-formats the hard drive and your cell phone, you have
returned to the Company all items of property provided by the Company for your
use, and items paid for by the Company and provided for your use, during your
employment with the Company including but not limited to all access cards, keys,
identification badges,  pagers, and other equipment and related laptop computer
items.  On the Separation Date, your voicemail, email and site access privileges
will end, except to the extent required for services under a separate Consulting
Agreement.
 
3.           You have returned to the Company or destroyed all documents and
materials created or received by you in the course and scope of your employment
with the Company (including any documents or materials on any home computer),
whether in paper or electronic or other form and including copies, summaries and
excerpts thereof, except your personal copies of documents evidencing your hire,
rate of compensation, benefits, any stock options or other equity awards,  this
Agreement, the Consulting Agreement and the Confidential Information and
Inventions Agreement you signed in connection with your hire by MIPS (“CIIA”).
 
4.           In order for you to receive the Separation Payment, you understand
that you must: (i) sign and deliver this Agreement to the Company, and it must
become effective and enforceable after the applicable revocation time period set
forth in Paragraph 12.g. below, (ii) continue to work diligently up to and
including the Separation Date, (iii) attend an exit interview with Human
Resources on or before your Separation Date, and (iv) sign and deliver the
enclosed Employment Termination Certificate (“Attachment A”).  The  COBRA
Payment will be paid within 14 calendar days of the date the Agreement becomes
effective and enforceable as set forth in Paragraph 12.h. below and the FY12
Bonus Payment, if any, will be paid within 14 calendar days of the date that the
FY12 Bonus is paid to the employees of the Company.
 
5.           You agree that you fully and forever waive, release, acquit and
discharge the Company and any and all past, current and future parent,
subsidiary and affiliated companies, predecessors and successors thereto, as
well as their respective officers, directors, agents, employees, affiliates,
insurers, representatives, shareholders and assigns (collectively, the
“Releasees”), from any and all claims, actions, charges, complaints, grievances
and causes of action of whatever nature, whether now known or unknown, that
arise from or relate to events, acts or omissions occurring on or prior to the
date you sign this Agreement.
 
This general release includes, but is not limited to:  (a) all claims arising
out of or in any way related to your employment with the Company or the
termination of that employment, (b) all claims related to your compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
 
 
 

--------------------------------------------------------------------------------

 
September 30, 2011
Page 3
 
 
expense reimbursements, severance pay, fringe benefits, stock, stock options,
restricted stock units, or any other ownership interests in the Company; (c) all
claims for breach of contract, wrongful termination, and breach of the implied
covenant of good faith and fair dealing; (d) all tort claims, including claims
for fraud, defamation, emotional distress, and discharge in violation of public
policy; and (e) all federal, state, and local statutory claims, including, but
not limited to, claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal American with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act (as amended), and analogous state statutes and
local enactments (including, without limitation, the California Fair Employment
and Housing Act).


Nothing in this Agreement shall release:  (a) any claims that may arise after
the date you sign this Agreement; (b) any rights you have under this Agreement,
(c) any rights you have to indemnification under applicable law or the
Indemnification Agreement that you have entered into with the Company, or (d)
any rights which may not be waived as a matter of law.  In addition, nothing in
this Agreement shall prevent you from filing with, cooperating with, testifying
before, or participating in any investigation or proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, or any analogous
state agency, except that you acknowledge and agree that you shall not be
entitled to receive any monetary benefits in connection with any such claim,
charge, or proceeding with regard to any claim released in this Agreement.
 
In furtherance of your intent to waive and release all claims “whether now known
or unknown,” you specifically waive the rights and benefits conferred upon you
by California Civil Code Section 1542 (“Section 1542”) or, if not applicable to
you, any applicable state law that is comparable to Section 1542.  You
understand that Section 1542 states as follows (parentheticals added):
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR (I.E., YOU) DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR (I.E., THE COMPANY).
 
You understand that this means that, if you later discover facts different from
or in addition to those that you now know or believe to be true, that the
waivers and releases of this Agreement shall be and remain in full force and
effect in all respects notwithstanding such different or additional facts or
your later discovery of such facts.
 
6.           You agree to cooperate with the Company, diligently and in good
faith, up to and including the ninety (90) day period after the Separation Date,
by providing information that may be requested by the Company about your pending
work and work information so that it may be properly transitioned to others
within the Company.  You agree that you will not voluntarily provide assistance,
information or advice, directly or indirectly (including through agents or
attorneys), to any person or entity in connection with any claim or cause of
action of any kind brought against the Company, nor shall you induce or
encourage any person or entity to bring such claims.  However, it will not
violate this Agreement if you testify truthfully when required to do so by a
valid subpoena or under similar compulsion of law.  Further, you agree to
voluntarily cooperate with the Company if you have knowledge of facts relevant
to any threatened or pending litigation against the Company by making yourself
reasonably available without further compensation for interviews with the
Company’s counsel, for preparing for and providing deposition testimony, and for
preparing for and providing trial testimony.
 
7.           You agree that neither the fact nor any aspect of this Agreement is
intended, or should be construed at any time, to be an admission of liability or
wrongdoing by any of the Releasees.
 
 
 

--------------------------------------------------------------------------------

September 30, 2011
Page 4
 
 
8.           You agree that you will not make any negative or disparaging
statements or comments, either as fact or as opinion, about the Releasees
including, but not limited to, the services, business, market position,
performance and other similar information concerning the Company, provided
however that you may respond accurately and fully to any question, inquiry or
request for information when required by legal process.  The current Chief
Executive Officer of MIPS agrees not to make any negative or disparaging
statements or comments, either as fact or opinion about you, provided that he
may respond accurately and fully to any question, inquiry or request for
information when required by legal process.
 
9.           You agree that this Agreement may be filed by the Company with the
Securities and Exchange Commission.  You agree to complete, sign and return to
the Company, a copy of the Company’s standard form of Director and Officer
Questionnaire for FY2011 and FY2012.


10.           You agree that if any provision, or portion of a provision, of
this Agreement is, for any reason, held to be unenforceable, such
unenforceability will not affect any other provision (or portion of a provision)
and this Agreement shall be construed as if such unenforceable provision (or
portion of provision) had never been contained herein.
 
11.           You represent that you have, at all times during your employment
with the Company, complied with your obligations under your CIIA, and you
understand and acknowledge that, even if you did not sign this Agreement, you
would still be bound by obligations after your Separation Date under your CIIA
in accordance with its terms.
 
12.           You understand that:


(a)           You are knowingly and voluntarily waiving and releasing any rights
that you may have under the Age Discrimination in Employment Act of 1967 (as
amended) (the “ADEA”).
 
(b)           You acknowledge that the consideration given for your waiving and
releasing any rights that you may have under the ADEA is in addition to anything
of value to which you were already entitled.
 
(c)           You further acknowledge that your waiver and release of any rights
you may have under the ADEA does not apply to any rights or claims that arise
after the date you sign this Agreement.
 
(d)           The earliest date that you can sign this Agreement is your
Separation Date.


(e)           The last date you can sign this Agreement is  November 14,
2011(“Agreement Deadline”).


(f)           During the time period leading up to the Agreement Deadline, you
are advised by MIPS: (i) to carefully consider this Agreement and Attachment A
hereto and (ii) to consult with an attorney of your own choosing, so you can
decide whether or not to sign this Agreement and (iii) if you decide to sign
this Agreement, to sign as required above and promptly return it to the Company
as provided below.


(g)           For seven (7) days after the date you actually sign this
Agreement, you may revoke it.  If you revoke this Agreement, you must deliver
written notice of your revocation to Kathy Omaye-Sosnow at the address in
Paragraph 12(h) below, no later than the seventh day after the date you had
signed this Agreement.


(h)           The Effective Date of this Agreement will be the eighth (8th) day
after the date you have signed it, provided that you have returned to the
Company your signed agreement and you have not
 
 
 
 

--------------------------------------------------------------------------------

September 30, 2011
Page 5
 
 
revoked it.  This Agreement, as signed by you, and any revocation pursuant to
Paragraph 12(g) above, should be delivered by U.S. mail, hand or overnight
delivery or facsimile to:


Kathy Omaye-Sosnow
MIPS Technologies, Inc.
955 East Arques Avenue
Sunnyvale, CA   94085-4521
Facsimile: (408) 530-7178


13.           The provisions of this Agreement are severable, and if any part of
it is found to be invalid or unenforceable, the other parts shall remain fully
valid and enforceable.  Specifically, should a court, arbitrator, or government
agency conclude that a particular claim may not be released as a matter of law,
it is the intention of the parties that the general release, the waiver of
unknown claims and the covenant not to sue above shall otherwise remain
effective to release any and all other claims.
 
14.           In signing this Agreement and by not revoking your agreement to
it, you represent and warrant that you are not relying on any statements,
representations, negotiations, promises or agreements that are not expressly set
forth in this Agreement or in the cover letter included with this
Agreement.  You understand and agree that (i) this Agreement contains your
entire understanding, and the entire agreement by you, with respect to the
matters covered herein; and (ii) this Agreement merges, cancels, supersedes and
replaces all prior statements, representations, negotiations, promises or
agreements relating to the subjects covered by this Agreement that may have been
made by any of the Releasees, except (I)(a) the cover letter and Consulting
Agreement included with this Agreement, (b) your CIIA and Employment Termination
Certificate, and (c) the Indemnification Agreement that you have entered into
with the Company, all of which remain in full force and effect in accordance
with their terms,  and (II) any debt obligation you owe to the Company.  This
Agreement only may be modified in a written agreement signed by you and a duly
authorized officer of the Company.
 
15.           This Agreement is entered into and governed by the laws of the
State of California.
 
We wish you much success in your future endeavors.
 
We wish you much success in your future endeavors.
 

   Sincerely,
 
/s/ SANDEEP VIJ
 
Sandeep Vij
President & CEO

 
 
By signing this Agreement, I acknowledge that I have had the opportunity to
review this Agreement carefully; that I understand the terms of the Agreement;
and I knowingly and voluntarily agree to them.
 
 

 Date:
 September 30, 2011
     Signature:
 /s/ ARTHUR SWIFT         
     Name:  Arthur Swift


 
 
 

--------------------------------------------------------------------------------

 
September 30, 2011
Page 6 





ATTACHMENT A
EMPLOYMENT TERMINATION CERTIFICATE


I, Arthur Swift, hereby certify that as part of my separation from MIPS
Technologies, Inc. and/or its subsidiaries, branch offices, affiliates,
successors or assigns (collectively, “MIPS”), I have been reminded of my ongoing
obligation to MIPS to avoid work which conflicts with my continuing obligations
to MIPS, including my obligations to: (1) not disclose confidential information
of MIPS and (2) not to use such confidential information except for the benefit
of MIPS.  I further certify that I have returned all materials, including (but
not limited to) documents (in any form, such as paper or electronic) devices,
records, data, notes, reports, proposals, agreements (in draft and final form),
lists, correspondence, specifications, drawings, blueprints, and/or
reproductions of any such items, belonging to MIPS, licensed to MIPS and/or
received from MIPS, including (but not limited to) all materials prepared by me
during the course of my employment by MIPS.  I acknowledge that I am not
authorized to remove any such materials (including copies) or other property
from MIPS’ premises.


I further certify that I have complied with all the terms of the Confidential
Information and Inventions Agreement signed by me, including the reporting of
any inventions, conceived or made by me (solely or jointly with others) covered
by that agreement.


I further agree that in the future I will comply with all of the terms of the
Confidential Information and Inventions Agreement including, but not limited to,
holding in strictest confidence any confidential information of MIPS, including
MIPS’ trade secrets.  I will preserve as confidential all such information
including (but not limited to) all confidential products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs,
databases, other original works of authorship, employee and customer lists,
business plans, financial or organizational information or other subject matter
pertaining to any business of MIPS or any of its clients, customers, consultants
or licensees. I further acknowledge that information regarding MIPS employees
including without limitation organizational charts, employee compensation and
other benefits offered to employees constitute valuable confidential information
and/or trade secrets of MIPS, and that use of such would constitute a violation
of MIPS’ rights, which rights survive my termination of employment.


I understand that courts have classified employees and their identities as
valuable corporate assets and in the same category as confidential privileged
information.  Accordingly, I have an obligation not to use or disclose to others
the names of MIPS employees for recruitment purposes or to use my special
knowledge of organization structure, employee capabilities or identities for
such purposes.  I agree that, for six months following the effective date of
termination of my employment with MIPS, I will not directly or indirectly
solicit, induce, recruit, or encourage any of the employees of MIPS to leave
their employment either for employment by myself or by any other person or
entity.


BY MY SIGNATURE BELOW, I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTAND THIS
EMPLOYMENT TERMINATION CERTIFICATE.
 
 
 

 Arthur Swift                            Employee Name        /s/ ARTHUR
SWIFT              September 30, 2011                Employee Signature   Date  
   WITNESS:    /s/ PATRICIA LEEPER             September 30, 2011              
   Date  Name (Print):  Patricia Leeper                   

 
 
 
 

--------------------------------------------------------------------------------

 
